Mr. Justice Sterrett
delivered the opinion of the court, January 24th, 1887.
Plaintiff’s right to recover in this case involved substantially two propositions, both of which it was, incumbent on him to maintain: 1st. That the ticket which the conductor refused to honor, on February 16th, 1884, was then good for passage from Sunbury to Philadelphia; and 2d. That the conductor, by whom he was forcibly ejected from the car, was at the time an employee of the railroad company defendant, acting within the general scope of his authority as such conductor. If the testimony tended to prove both of these propositions, there was error in withdrawing the case from the jury and directing a verdict for defendant.
As to the first proposition, the substance of the testimony is that, on February 12th, 1884, plaintiff, for himself and party, purchased from the ticket agent of the New York, Pennsylvania & Ohio Railroad Company at Akron, Ohio,four “ Special limited ” tickets from that place to Philadelphia, via the Elmira & Williamsport, Philadelphia & Erie, Northern Central and Pennsylvania Railroads. Before doing so, he infor.med the ticket agent- that they wished to stop, en route, at least thirty-six hours, at Moutandon Junction, a short distance west of Sunbury, and was assured by him that the tickets he was about to issue would permit them to do so ; that they would be good over each- of the roads named in the respective coupons until midnight of 18th February. The date on the margin of each ticket was accordingly punched by the agent for *117the purpose of limiting the time, within which they could be used, to six days from date of issue. The printed contract, on face of the ticlcet, declares the holder thereof agrees with-the respective companies, over whose road he is to be carried, “ to use the same on or before the date as cancelled by punch on the margin of this contract ticket; and, the holder hereof failing to comply with this agreement, either of said companies may refuse to accept this ticket or any of the coupons thereof, and demand the full, regular fare which the holder agrees to pay.”
Attached to the ticket held by plaintiff, as well as each of the others, were four coupons, calling respectively for “one first-class passage,” “Elmira to Williamsport, via Elmira & Williamsport It. It.,” “ Williamsport to Sunbury, via Philad’a & Erie Railway,” “Sunbury to Harrisburg, via Northern Central Railroad ” and “ Harrisburg to Philad’a, via Pennsylvania R. R.” Plaintiff and each of his three companions, being provided with one of these coupon tickets, started on their journey and reaching Montandon Junction on the Philadelphia & Erie Railway stopped off, as they had arranged to do before leaving Akron. On their way thither, they used all the coupons except the two last named. Having purchased local tickets to Sunbuiy, the terminus of the Philadelphia & Erie Railroad, they checked their baggage through to Philadelphia and resumed their journey on February 16th. The local tickets were, of course, taken up on the way to Sunbuiy. After leaving that place, plaintiff offered his through ticket to same conductor in charge of same train. He refused to receive it and demanded full fare over the Northern Central Railroad to Harrisburg. Plaintiff then called his attention to the punched date on margin of the ticket, showing that it had two days yet to run, and told him what occurred between himself and the agent from whom it was purchased ; but the conductor insisted on payment of full fare, and, upon plaintiff’s refusal to pay, ejected him and his companions from the car, refusing at same time to give them their Baggage. After waiting several hours at a way station, they boarded the next east-bound train.- Plaintiff then offered to the conductor the rejected ticket and it'was received, without objection, for passage to Harrisburg, and thence to Philadelphia. Thus the ticket which the former conductor pronounced worthless the others recognized as valid.
The fact that, with the single exception complained of, the ticket was honored on all the roads named in the respective coupons, tends to prove that it was issued under some arrangement between the companies operating them and the New York, Pennsylvania -& Ohio Railroad Oo. In other-words, *118that the last named company acted as agent of the others in selling the through tickets. If so, they were respectively bound by the act of the ticket agent at Akron, done within the general scope of his authority. On the margin of the ticket are printed letters and figures indicating the days and months of the year in which they were issued, and the testimony shows it was the duty of the selling ticket agent to stamp upon each ticket the date of issue and punch out the date limiting the time within which it could be used. If he made a mistake or violated the instructions of his principals, it is very clear that the confiding traveler should not, in consequence thereof, be treated as a trespasser. When a railroad ticket has been purchased in good faith, as the ticket in this case appears to have been, from an agent acting within the general scope of his employment, it is the duty of the several companies named therein to honor it until it is used or expires by its own limitation. It is well settled that through tickets, in the form of coupons, entitling the holder thereof to pass over successive roads, usually import no contract with the company selling the same to carry such person beyond the line of its own road. “They are to be regarded as distinct tickets for each road, sold by the first company as agent for the others, so far as the passenger is concerned: ” 2 Redfield on Railwaj-s, (4th ed.) 276, pi. 2. In accordance with this just and reasonable rule, the ticket in question contains the printed declaration that the New York, Pennsylvania & Ohio Railroad Company, “in selling this ticket for passage over other roads, acts only as agent for them and assumes no responsibility beyond its own line.”
We conclude, therefore, that the testimony was sufficient to have warranted the jury in finding the first above stated proposition. If so, the confpany operating or carrying passengers over'the Northern Central Railroad — on the line of which the alleged trespass was committed — was bound, by tlie act of its agent in selling the ticket, to honor the coupon, at least for one continuous passage over that road, at any time before expiration of the limit indicated by the punched date on the ticket; and the ejection of plaintiff from the ear by its employee was a trespass for which it is answerable in damages.
As to the second proposition, we think the testimony was sufficient to have justified its submission also to the jury. It is practically conceded that defendant company was then operating the Elmira & Williamsport R. R. and Philadelphia & Erie R. R., and the testimony tends to show that the train in which plaintiff was carried to Sunbury, the terminus of the latter road, was the same train that passed over the Northern Central R. R., all the while in charge of the same conductor *119by whom plaintiff was ejected from one of the cars thereof. The correspondence also between the Assistant General Passenger Agent, of defendant road, and the General Passenger Agent of the New York, Pennsylvania & Ohio R. R. Co. tends to prove that all the roads, named in the coupons, between Elmira and Philadelphia were then operated by defendant railroad company. In the communication of the former addressed to the latter, he says: “ I have had referred to me, by our auditor of passenger receipts, coupons, Sunbury to Philadelphia, of tickets Nos. 39, 40, 41 and 42, of form A. 192, Philadelphia, sold at Akron, Ohio, on February 12th, 1884, the holders of which stopped off at Sunbury, Pa., on account of the limit being six days. As we cannot accept limited proportions on tickets that are issued with a limit that permits passengers to stop off, I must request that you will report to this company $>7.50 for each of the above named from Elmira.” The tickets thus referred to are those purchased by plaintiff for himself and his party. The demand thus made by defendant company of $7.50 for each passenger from Elmira to Philadelphia necessarily implies that it was operating the intervening roads and hence it was entitled to claim the proportion of fare between the points named. It is evidently predicated of the assumed fact that defendant company was then operating the several roads between those points.
The evidence in support of the second proposition is more than a seintilla. In the absence of rebutting testimony, the jury might well have found that the alleged “trespass was committed by an employee of defendant company, as conductor of one of its trains.
We think, therefore, that the learned judge erred in withdrawing the case from the jury and directing a verdict for defendant.
Judgment reversed and a venire facias de novo awarded.